DETAILED ACTION
Claims 1-16 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 & 3-8 are drawn to a system for generating proposals for medical services for patients which is within the four statutory categories (i.e. apparatus).   Claims 2 & 9-14 are drawn to a method for generating proposals for medical services for patients which is within the four statutory categories (i.e. process).   Claims 15-16 are drawn to a non-transitory medium for generating proposals for medical services for patients which is within the four statutory categories (i.e. manufacture).   
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 
1. (Currently Amended) A system comprising: 
an arbitrage system;
a plurality of user terminals, wherein each user terminal in the plurality of user terminals is associated with a patient in a plurality of patients and is communicatively coupled to the arbitrage system; and
a plurality of service systems, wherein each service system in the plurality of service systems is associated with a medical service provider in a plurality of medical service providers and is communicatively coupled to the arbitrage system;
wherein the arbitrage system is configured to perform a series of steps comprising:
obtaining, via the plurality of user terminals, patient information for each patient of the plurality of patients, wherein the patient information indicates requirements for medical services and alternatives for the requirements for the medical services;
collecting, from the plurality of service systems, service information for the plurality of medical service providers, wherein the service information includes available services, costs and availability for the available services, and incentives available; and
generating at least one proposal for the medical services for each patient of the plurality of patients, based on the patient information and the service information, wherein the at least one proposal maximizes a utilization of the plurality of medical service providers.
The Examiner submits that the foregoing underlined limitations constitute: (a) "methods of organizing human activity" because generating proposals for medical services for patients, under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) such as managing interactions between patients and physicians by organizing patient appointment and schedules, but for the recitation of generic computer components (i.e. computer implemented method). Any limitations not identified above as part of the abstract idea are deemed "additional elements" and will be discussed in further detail below.
Accordingly, claims 1-2 & 15 describe at least one abstract idea.
Dependent claims 3-14 & 16 include other limitations for example claims 2, 9, ad 16 recite receiving a selected proposal and updating the proposal, claim 4 & 10 recite generating schedules for medical services, claim 5 & 11 recite providing time slots to patients and updating the time slots based on patient selection and proposals, claims 6 & 12 recite identifying time slots, claims 7 & 13 recite receiving an incentive and sending the incentive to a patient, claims 8 & 14 recite receiving an updated selection and 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the "additional limitations" while the underlined portions continue to represent the "abstract idea(s)"), amount to no more than a recitation of:
1. (Currently Amended) A system comprising: 
an arbitrage system;
a plurality of user terminals, wherein each user terminal in the plurality of user terminals is associated with a patient in a plurality of patients and is communicatively coupled to the arbitrage system; and
a plurality of service systems, wherein each service system in the plurality of service systems is associated with a medical service provider in a plurality of medical service providers and is communicatively coupled to the arbitrage system;
wherein the arbitrage system is configured to perform a series of steps comprising:
obtaining, via the plurality of user terminals, patient information for each patient of the plurality of patients, wherein the patient information indicates requirements for medical services and alternatives for the requirements for the medical services;
collecting, from the plurality of service systems, service information for the plurality of medical service providers, wherein the service information includes available services, costs and availability for the available services, and incentives available; and
generating at least one proposal for the medical services for each patient of the plurality of patients, based on the patient information and the service information, wherein the at least one proposal maximizes a utilization of the plurality of medical service providers.
The additional limitations of an arbitrage system, user terminals, service systems amount to adding the words "apply it" (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a 
Adding insignificant extra-solution activity to the judicial exception such as data gathering - see MPEP 2106.05(g) (such as collecting patient and service data via user terminals and service systems).
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-16 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the 
The additional limitations of an arbitrage system, user terminals, service systems amount to adding the words "apply it" (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) - similarly, the current invention merely adds the words "apply it" to the abstract idea identified above using a computer.  The additional limitations of an arbitrage system, user terminals, service systems also amount to a commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank-similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [81] of Applicant's originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that;    
Adding insignificant extra-solution activity to the judicial exception such as data gathering - see MPEP 2106.05(g).  The data gathering activities also amount to well-understood, routine, conventional activities previously known to the industry: receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives patient and provider data via user and service systems, and transmits the data to different computing systems over a network, for example the Internet;
Therefore claims 1-16 are rejected under 35 USC §101 as being directed to non-statutory subject matter.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 & 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 & 11 recite “providing the available time slots to user terminals associated with a first grouping of patients in the plurality of patients, wherein the first grouping of patients includes patients with patient information comprising an alternative payment requirement above a threshold payment amount”.  However, the Examiner asserts that the specification provides no description as to grouping patients and where a grouping of patients with 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, & 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Massoumi (US Patent Publication 20120109679) in view of Hatamleh (US20150046208).
As per claim 1, Massoumi teaches a system comprising: 
an arbitrage system (para. 124: centralized aggregator server);
a plurality of user terminals, wherein each user terminal in the plurality of user terminals is associated with a patient in a plurality of patients and is 
a plurality of service systems, wherein each service system in the plurality of service systems is associated with a medical service provider in a plurality of medical service providers and is communicatively coupled to the arbitrage system (para. 139: provider systems connected to aggregator server);
wherein the arbitrage system is configured to perform a series of steps comprising:
obtaining, via the plurality of user terminals, patient information for each patient of the plurality of patients, wherein the patient information indicates requirements for medical services and alternatives for the requirements for the medical services (para. 180: patients can request appointment with provider with specific requirements; patient can select different options or alternatives);
collecting, from the plurality of service systems, service information for the plurality of medical service providers, wherein the service information includes available services, costs and availability for the available services (para. 120, 149: aggregator collects provider data from various provider systems including times, services, and cost data); and
generating at least one proposal for the medical services for each patient of the plurality of patients, based on the patient information and the service information, wherein the at least one proposal maximizes a utilization of the plurality of medical service providers (para. 180: system generates appointment proposal to patient based 
	Massoumi does not expressly teach to collecting incentive data from a provider.
	Hatamleh, however, teaches to receiving discount data from a provider (para. 21, 26).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the receiving discount data from a provider feature in Hatamleh with Massoumi based on the motivation of improve their customer base through various tools and techniques (Hatamleh – para. 4).
Claim 2 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.
As per claim 3, Massoumi and Hatamleh teach the system of claim 1.  Massoumi teaches wherein the arbitrage system is further configured to perform:
receiving, from a first user terminal associated with a first patient in the plurality of patients, a selected proposal corresponding to a proposal in the at least one proposal (para. 156: patient can confirm proposal); and
updating the at least one proposal based on the selected proposal (para. 156: system updates proposal as confirmed).
As per claim 4, Massoumi and Hatamleh teach the system of claim 1.  Massoumi teaches wherein the arbitrage system is further configured to perform:
generating a plurality of schedules, wherein each schedule in the plurality of schedules corresponds to each medical service provider in the plurality of medical service providers, wherein each schedule is based on the collected service information 
wherein the at least one proposal corresponds to available time slots in the plurality of schedules (para. 177: appointments can be made based on available time slot selected).
As per claim 6, Massoumi and Hatamleh teach the system of claim 4.  Massoumi teaches wherein the arbitrage system is further configured to perform:
identifying time slots of the available time slots, wherein the identified time slots correspond to gaps in the generated plurality of schedules (Fig. 23B; para. 177: system generates schedules for providers based on collected provider availability data including time slots open); and
wherein the at least one proposal includes the identified time slots (para. 177: appointments can be made based on available time slot selected).
As per claim 7, Massoumi and Hatamleh teach the system of claim 3.  Massoumi does not expressly teach wherein the arbitrage system is further configured to perform:
receiving, from a medical service provider corresponding to the selected proposal, an incentive for the first patient, wherein the incentive comprises a payment amount and a time slot; and
sending the received incentive to a user terminal in the plurality of user terminals associated with the first patient.
	Hatamleh, however, teaches to receiving discount data from a provider (para. 21, 26). Hamalteh also teaches to sending the incentive to a patient (para. 6).

As per claim 8, Massoumi and Hatamleh teach the system of claim 7.  Massoumi does not expressly teach wherein the arbitrage system is further configured to perform:
receiving, from the user terminal associated with the first patient, an updated selection based on the incentive; and
updating the generated schedule for the medical service provider corresponding to the received selection.
Hatamleh, however, teaches to receiving a reservation request from a patient based on the discount and updating the schedule (para. 28, 37).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Claims 9-10 & 12-14 recites substantially similar limitations as those already addressed in claims 3-4 & 6-8, and, as such, are rejected for similar reasons as given above.
Claims 15-16 recites substantially similar limitations as those already addressed in claims 3-4, and, as such, are rejected for similar reasons as given above.

Claims 5 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Massoumi (US Patent Publication 20120109679) & Hatamleh (US20150046208) as applied to claims 4 and 10 above, and in further view of Kaufman (US20140249878).
As per claim 5, Massoumi and Hatamleh teach the system of claim 4, wherein the arbitrage system is further configured to perform:

Massoumi and Hatamleh do not expressly teach providing the available time slots to user terminals associated with a first grouping of patients in the plurality of patients, wherein the first grouping of patients includes patients with patient information comprising an alternative payment requirement above a threshold payment amount;
receiving at least one selection of the provided available time slots from at least one patient in the first grouping of patients; and 
providing at least one updated proposal to the first grouping of patients, wherein the at least one updated proposal includes the updated available time slots.
Kaufman, however, teaches to receiving a request for an appointment with preferred time slots and maximum payment information (para. 98-99). Kaufman also teaches to providing time slots to the requesting user and updating the schedule based on the selection (para. 98-99).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the receiving a request for an appointment with preferred time slots and maximum payment information feature in Kaufman with Massoumi and Hatamleh based on the motivation of efficiently and timely scheduling appointments, filling gaps in a schedule, and rescheduling appointments or accommodating in another manner cancelations (Kaufman – para. 14).
Claim 11 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3686